Citation Nr: 1538678	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to January 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  

Although the Veteran requested to appear at a hearing before the Board in his January 2011 substantive appeal, in a November 2014 statement, he indicated that he no longer wished to appear at such a hearing.  Accordingly, the Board finds the hearing request to be withdrawn.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2008 rating decision denied entitlement to service connection for a left knee disability, and the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.

2.  Evidence received since the time of the December 2008 rating decision is new, but does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received to reopen the claim of entitlement to service connection for a left knee disability is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the Veteran's claim to reopen the issue of entitlement to service connection for a left knee disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A letter dated in May 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The May 2010 letter also notified the Veteran of the regulations pertinent to claims to reopen based on the submission of new and material evidence, of the reasons for the prior denial, and of the specific evidence required to reopen his claim for entitlement to service connection for a left knee disability.  See Kent v. Nicholson, 20 Vet. App 1 (2006). 

The Veteran's service treatment records, VA medical treatment records, and records from the Social Security Administration (SSA) have been obtained.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Although provided with a VA examination in November 2008 in connection with his original service connection claim, the Veteran did not undergo a VA examination with regard to his claim to reopen.  A new examination is not required in this case, as VA does not have a duty to provide examinations in connection with finally decided claims in which no new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a left knee disability.  

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for a left knee disability in December 2008 and notified the Veteran of the decision in January 2009.  The rating decision was not appealed, and the Veteran did not submit documentation within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

The December 2008 rating decision denied service connection for a left knee disability on the basis that the evidence of record did not link the Veteran's left knee arthritis to his active duty service.  

In April 2010, the Veteran filed the current claim to reopen the issue of entitlement to service connection for a left knee disability.  In its September 2010 rating decision and January 2011 statement of the case, the RO declined to reopen the Veteran's claim.  Although the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for a left knee disability, the Board does not have jurisdiction to consider a claim which has been previously finally adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Since the December 2008 rating decision, pertinent evidence added to the claims file includes VA treatment records from 2006 through 2010, SSA disability records, and lay statements.  The treatment records reflect diagnoses of and treatment for left knee arthritis.  An October 2006 record notes that the Veteran worked many years in flooring and that he did not report any other injury during service which could have contributed to his knee arthritis.  He indicated that he was an active sportsman and may have injured his knee during various sports activities.  In a July 2009 VA treatment record, the Veteran noted onset of his bilateral knee pain 15 years before (approximately 1994), almost 20 years after his discharge from active duty service.  In 2010, he underwent a left total knee replacement surgery.  The SSA disability records show that the Veteran was awarded SSA disability benefits for arthritis of the bilateral knees, effective September 2005.  

The Veteran and his representative have submitted statements suggesting that the Veteran's left knee disability is related to removing old barracks, including re-roofing and laying tile floors, during service at Fort McCullough, Alabama.  Additionally, the Veteran reported that, although one of his service treatment records indicates that the Veteran may have injured his left knee while playing football in high school, he did not play football in high school.  He explained that his left knee injury occurred during physical training at Fort Dix while playing football, and that the service treatment record is incorrect.  In a March 2012 letter from the Veteran's former high school it is noted that none of the available records dated during the time that the Veteran was enrolled in high school show that he was a member of the football team.

Although the SSA records, the VA treatment records, and the lay statements are new evidence in that they were not of record at the time of the December 2008 rating decision, they are not material to the Veteran's claim, as they do not suggest a link between the Veteran's current left knee arthritis and his active duty service.  The Veteran's lay statements explaining that the service treatment record noting a left knee injury during high school football is incorrect are new, but not relevant.  While the November 2008 VA examiner considered all of the Veteran's service treatment records in the opinion provided, including the incorrect notation in the service treatment record, the November 2008 VA examiner's opinion was not based upon a finding that the left knee disorder pre-existed military service or that there was no evidence of left knee injury during service.  To the contrary, the examiner acknowledged left knee symptoms during service, but found that the evidence did not show a trauma significant enough to produce traumatic arthritis.  Similarly, the basis of the RO's December 2008 denial was not a finding that the Veteran's left knee disability pre-existed military service and was not aggravated thereby.  The RO acknowledged that there was evidence of treatment for a left knee disability during military service, but denied the claim on the basis that the evidence did not relate his current left knee arthritis to his military service.  Because there is no new evidence of record since the December 2008 denial of the Veteran's claim indicating that the Veteran's current left knee arthritis may be related to his active duty service, the newly received evidence does not relate to an unestablished fact necessary to establish the Veteran's claim.  38 C.F.R. § 3.156(a).

The claim for service connection for a left knee disability was denied in December 2008 because the evidence of record did not show a link between the Veteran's left knee arthritis and his active duty service.  As the newly submitted evidence does not indicate a possible link between the Veteran's left knee disability and his active duty service, the evidence does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim for entitlement to service connection for a left knee disability is not reopened. 

As new and material evidence to reopen the finally disallowed claim of entitlement to service connection for a left knee disability has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the Veteran's appeal to reopen the claim for entitlement to service connection for a left knee disability is not reopened and the appeal is denied.


REMAND

The RO denied the Veteran's claim for entitlement to service connection for a right knee disability based upon a finding that a November 2008 VA examiner concluded that bilateral degenerative arthritis of the knees was likely related to normal aging or trauma and not related to the Veteran's active duty service.  Although the November 2008 VA examiner noted that the fact that the Veteran experienced arthritis in both knees suggested onset of normal aging process or trauma after service, that statement was made as support for the opinion that the Veteran's left knee disability was not related to service.  The November 2008 VA examiner did not provide an etiological opinion regarding the Veteran's right knee disability, or address any of the relevant evidence related to the right knee disability.  Moreover, the Veteran's service treatment records show complaints of and treatment for right knee and leg symptoms, and the Veteran has provided lay statements suggesting the onset of his right knee symptoms during military service.  In light of the RO's improper reliance on the November 2008 VA opinion as well as the evidence showing in-service symptoms, current right knee arthritis, and a possible connection between the current symptoms and active duty service, the Board concludes that the Veteran should be provided with a VA examination to determine the etiology of his right knee disability.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to determine the etiology of his right knee disability.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the lay statements of record, the examiner should state:

*Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability was incurred in or is otherwise related to the Veteran's military service.  A complete rationale must be provided for the opinion proffered.

In rendering the requested opinion and rationale, the examiner must comment on the Veteran's lay statements of in-service symptomatology and post-service symptoms.  The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.

2.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014). 

3.  Thereafter, readjudicate the Veteran's claim on appeal.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


